Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2019020892 to Oishi in view of JP 4808220 to Okada.

      Regarding claim 1, Oishi discloses a printing device comprising (paragraph 14-15; printer 200):
      a print mechanism performing printing (paragraph 25, 28; printing unit 206); 
     a memory storing a plurality of font designs, the plurality of font designs that are stored in the memory being a predetermined set of font designs (paragraph 31, 33, 40; font data storage 25 stores plurality of font design associated with plurality of languages for the Unicode; font designs include predetermined set of Japanese, Chinese, Taiwanese, and Korean font designs); and

       the controller changes the priority level of the plurality of font designs in response to accepting a first command (paragraph 34-37, 42-43, 45, 51, 59; when user specifies the priority of at least one of the plurality of languages in Fig. 6, for example if user only sets Taiwanese as first priority in Fig. 6 as priority information, then a command is output that includes this priority information that Taiwanese is first priority to the printer; the printer when it receives and accepts the command, sets Taiwanese as first priority (before it was third priority); as result Japanese which was first priority is now second 
         the first command is a command indicating the priority level of the font design that is a part of the plurality of font designs (paragraph 34-37, 42-43, 51, 59; when user specifies the priority of one language an output command is issued to printer that includes this priority information; command received by printer includes priority information that indicates for example that Taiwanese is set as the first priority if user set it as first priority in Fig. 6 out of all the languages).

Oishi discloses plurality of font designs for the character code (paragraph 31, 33, 40; font data storage 25 stores plurality of font design associated with plurality of languages for the Unicode).  

However Oishi does not disclose wherein each of the plurality of font designs is a combination of (1) a character form corresponding to a country or a region, and (2) a typeface.
        Okada discloses wherein each of the plurality of font designs is a combination of (1) a character form corresponding to a country or a region, and (2) a typeface (paragraph 36, 63, 65, 72-74, 78, 99; for the font design 425 there is associated language information 426 (character form) that is associated with countries such as Japan, Korea, China in combination with typeface information provided in font design 425 for the plurality of font design 425; the device can be used in printer).
Oishi as taught by Okada to provide font designs having each more than one category in addition to language type font designs.
        The motivation to combine the references is to provide font design storage having all the character code, language, and typeface information in one memory area and further provide the system of Oishi another option for setting of font design such as typeface in addition to language type so that the priority in Oishi can include typeface information (paragraph 21, 36, 74, 98-102).



       Regarding claim 2, Oishi discloses the printing device according to claim 1, wherein an encoding scheme for the character code is Unicode (paragraph 16-18; Unicode character code).


       Regarding claim 4, Okada discloses the printing device according to claim 1, wherein the font design is the character form or the combination of the character form and the typeface, and the plurality of character forms include a character form associated with each of two or more languages (paragraph 36, 63, 72-74, 78, 99; for the font design 425 there is associated language information 426 (character form) that is associated with languages such as Japanese, Korean, Chinese in combination with typeface information provided in font design 425 for the plurality of font design 425).


       Regarding claim 6, see rejection of claim 1.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2019020892 to Oishi (first embodiment) in view of JP 4808220 to Okada further in view of JP 2019020892 to Oishi (third embodiment).

       Regarding claim 5, Oishi (first embodiment) does not disclose the printing device according to claim 1, wherein the first command is a command indicating the priority level of one font design of the plurality of font designs.
        Oishi (third embodiment) discloses wherein the first command is a command indicating the priority level of one font design of the plurality of font designs (paragraph 86-88, 93-94, 97; for document a priority font information can be specified via command to a position in document; priority information specifies one font language (one font design) as the priority out of the plurality font languages; for example at beginning of document a command can specify a single font language (font design) in a command as first priority level; paragraph 115; the priority can be set for one of the font language instead of setting priorities for all the font language (“number less than predetermined number”), thereby the command can specify one font language instead of specifying the set highest priority font language and the other font languages having lower priority; therefore if user specifies one font priority the command only includes the set priority for that font language).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Oishi (first embodiment) in view of Okada as taught by Oishi (third embodiment) to provide command for printing that specifies using a single font form with highest priority.
        The motivation to combine the references is to provide option for user to specify any position on the document and specify corresponding priority of font design to be used at that position so that the user can print a document having different font designs at selected position to achieve a printed document having plurality of font languages instead of using a single font design for the whole document based on a single priority set for the font design (paragraph 85-88, 101).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2019020892 to Oishi in view of JP 4808220 to Okada further in view of US Patent Application Publication Pub. No. US 20070177206 to Miyazawa.

       Regarding claim 7, Oishi discloses the printing device according to claim 1, wherein: the controller accepts the character code associated with the plurality of font designs, (paragraph 33-35, 48-50; for each Unicode character code as shown in Fig. 8 there are font data in plurality of languages (Japanese, Chinese, Taiwanese, Korean) as font designs) and
the plurality of font designs (paragraph 34-37, 42-43, 51, 59; when user specifies the priority of one language an output command is issued to printer that includes this priority information; command received by printer includes priority information that indicates for example that Taiwanese is set as the first priority if user set it as first priority in Fig. 6 out of all the languages; command indicates priority for Taiwanese which is part of the plurality of four languages).
However Oishi does not disclose the character code associated with a subset of the plurality of font designs, the font design that is a part of the subset of the plurality of font designs.
        Miyazawa discloses the character code associated with a subset of the plurality of font designs, the font design that is a part of the subset of the plurality of font designs (paragraph 71-72, 75-77, 79, 81, 84-85; a character code such as “b4c1” has plurality of font designs each of which is based on combinations of different typefaces such as GOTHIC, MINCHO, BRUSH-STYLE and different character forms such as whether it is BOLDFACE/ITALICS; paragraph 70-71, 74-75, 78-79,  92-94; printer stores font list in memory; in Fig. 2 printer font designs which includes for each character code only Gothic and Mincho typefaces which is subset of plurality of font designs that include Gothic, Mincho, and Brush-Style typefaces; so printer has subset of font designs including Gothic, Mincho typefaces but does not include Brush-Styles typeface).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Oishi in view of Okada as taught by Miyazawa to provide character code having subset of the font designs.












Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    JP 2020003605 to Shimazaki discloses displaying process for characters (see Abstract).





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
<http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


03/11/2022